internal_revenue_service number release date index number ---------------------------- --------------------------------------------- ------------------- ------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc psi b02 plr-136487-13 date date taxpayer ------------------------------------------------- --------------------------------------------- fund -------------------------------------------------------------------------------------------------------------- ------------------------------------------------- ----------------------------------------------------------------------------------------- trustee ------------------------------------------------- --------------------------- dear ----------------- this letter is in response to your request dated date on behalf of taxpayer seeking various rulings under the internal_revenue_code on behalf of fund facts based on the materials submitted and representations within we understand the relevant facts to be as follows taxpayer is a tax-exempt_organization described in sec_170 of the internal_revenue_code code taxpayer created fund which operates as a valid trust under local law to raise funds from donations of cash and property to purchase an undivided_interest or the entire_interest in land and or one or more buildings building owned by the taxpayer fund’s sole trustee is an organization that has been recognized as being described in sec_501 and as a supporting_organization under sec_509 taxpayer may remove trustee and appoint a new trustee at any point given days notice taxpayer is the plr-136487-13 remainder beneficiary of fund sec_1 of fund’s trust agreement governing instrument provides that in transferring property to fund each donor shall retain a lifetime income_interest in such property for the life of himself or herself or of one or more income beneficiaries living at the time of such transfer or both as specifically designated in the donor agreement relating to the transfer of the particular property so transferred in the event that more than one person is a beneficiary of an income_interest such beneficiaries shall enjoy their shares of income concurrently consecutively or both as set forth in the donor agreement a donor may retain in the donor agreement the power exercisable only by will to revoke or terminate the income_interest of any designated income_beneficiary income interests are otherwise irrevocable sec_3_1 of the governing instrument provides that income means net_income less any deduction for trustee or management fees in effect from time to time pursuant to agreement between taxpayer and the trustee furthermore sec_3_1 provides that gains from the sale of fund assets not otherwise allocated to income hereunder and liquidating dividends and distributions shall be allocated to principal and all such gains dividends and distributions shall be permanently set_aside for the benefit of taxpayer sec_3_4 of the governing instrument provides that the income_interest of a beneficiary shall terminate as of the date of his death income for the taxable_year in which death occurs which is attributable to those units as to which the decedent was beneficiary shall be pro-rated to the date of his death by multiplying the income so attributable for such taxable_year by a fraction the numerator of which is the number of days in such taxable_year which precede the day of death and the denominator of which is the total number of days in such taxable_year income for said taxable_year attributable to such units which is not paid to the estate of the deceased beneficiary pursuant to the preceding sentence shall be paid to the successor income_beneficiary or if there is no successor income_beneficiary to taxpayer section g of the governing instrument permits trustee to set up and maintain depletion or depreciation reserves in accordance with generally_accepted_accounting_principles for any fund property by setting aside in its sole and absolute discretion trust income to a depletion or depreciation_reserve and any depletion or depreciation deduction in excess of the income so set_aside as a reserve shall be apportioned between the income beneficiaries and fund on the basis of the trust income in excess of the income to set_aside for the reserve allocable to each sec_12 of the governing instrument provides prohibitions against among other things acts of self-dealing as defined under sec_4941 expenditures that would be taxable_expenditures under sec_4945 the acquisition and retention of excess_business_holdings as defined in sec_4943 and investments that are considered jeopardizing investments under sec_4944 plr-136487-13 finally section of the governing instrument provides that taxpayer has the right to amend in whole or in part any or all of the provisions of the governing instrument however no such amendment shall a jeopardize the status of fund as a pooled_income_fund within the meaning of sec_642 b impair the rights of any donor or beneficiary without his consent or affect the irrevocability of any transfer to fund or c affect the rights duties or responsibility of trustee without its written consent taxpayer will sell building to fund along with land underlying the building all property purchased by fund will begin as property of taxpayer taxpayer represents that fund will then lease the building and land back to taxpayer for years on a net-net lease basis whereby taxpayer will pay the property taxes and insurance in addition to the rent and that the lease agreement will not provide for any renewals of this lease_term the sale-leaseback transaction taxpayer represents that the building is nonresidential_real_property as defined in sec_168 and the building to be leased to taxpayer is more_than_35_percent_of_the_property taxpayer will pay rent in an amount intended to produce a fixed net rate of return to fund’s income beneficiaries all such net rental income will be distributed to and taxable to the income beneficiaries of fund taxpayer requests the following rulings rulings requested the differences between the fund’s governing instrument and the sample declaration of trust and instruments of transfer for pooled income funds provided in revproc_88_53 1988_2_cb_712 do not cause the fund to fail to be a pooled_income_fund within the meaning of sec_642 fund’s cost_basis in the building is depreciable over years under the straight_line method to the extent that the depreciation deduction for a particular year exceeds the income set_aside by fund’s trustee for the depreciation_reserve such depreciation deduction will be allocable to fund’s income beneficiaries and fund’s trustee on the basis of the trust income in excess of the income set_aside for the reserve allocable to each whether fund will be treated as a split interest trust under sec_4947 and whether the provisions of the governing instrument adequately meet the requirements of sec_508 plr-136487-13 whether the sale-leaseback transaction outlined in this ruling will give rise to a self-dealing transaction ruling the difference between fund’s governing instrument and the sample declaration of trust and instruments for pooled income funds provided in revproc_88_53 1988_2_cb_712 do not cause fund to fail to be a pooled_income_fund under sec_642 sec_1_642_c_-5 of the income_tax regulations provides that notwithstanding any other provision of chapter a fund which meets the requirements of a pooled_income_fund as defined in sec_642 and sec_1_642_c_-5 shall not be treated as an association within the meaning of sec_7701 such a fund which need not be a_trust under local law and its beneficiaries shall be taxable under part subchapter_j chapter of the code but the provisions of subpart e relating to grantors and others treated as substantial owners of such part shall not apply to such fund sec_4 of revproc_2014_3 2014_1_irb_117 lists issues on which the service ordinarily will not issue letter rulings the issues include whether a pooled_income_fund satisfies the requirements of sec_642 and whether a transfer to a pooled_income_fund is deductible as a charitable_contribution under sec_170 sec_2055 and sec_2522 in lieu of seeking the service’s advance approval of pooled income funds taxpayers are directed to follow the sample trust provisions for a pooled_income_fund in revproc_88_53 1988_2_cb_712 taxpayers who follow the sample trust provisions of revproc_85_53 are assured that the service will recognize the trust as meeting all the requirements for a pooled_income_fund under sec_642 provided the trust operates consistently with the terms of the trust instrument and is a valid trust under local law the sample declaration of trust and instruments of transfer in revproc_88_53 are intended to meet all the applicable_requirements for a pooled_income_fund under sec_642 they are not intended however to preclude other permissible provisions in the governing instruments provisions that vary from the sample provisions will not adversely affect the fund’s qualification as a pooled_income_fund if those provisions are consistent the requirements of sec_642 and sec_1_642_c_-5 in the present case fund’s declaration of trust contains four provisions not addressed in revproc_88_53 because these provisions are not addressed in revproc_88_53 we are ruling on whether these provisions adversely affect the qualification of fund as a pooled_income_fund if it otherwise qualifies under sec_642 specifically the governing instrument provides in sec_1 that a donor may retain in the donor agreement the power exercisable only by will to revoke or terminate the plr-136487-13 income_interest of any designated_beneficiary other than the charity income interests are otherwise irrevocable sec_3_4 of the governing instrument provides that income for the taxable_year in which death occurs which is attributable to those units as to which the decedent was a beneficiary shall be prorated to the date of his death while the sample trust agreement of revproc_88_53 does not require the trustee to prorate any income payment to the date of the beneficiary’s death the governing instrument does not prohibit trustee from investing in depreciable or depletable assets it specifically provides in section g that trustee has the authority to set up and maintain depletion or depreciation reserves for any fund property by setting aside trust income to a depletion or depreciation_reserve any depletion or depreciation deduction in excess of the income so set_aside as a reserve shall be apportioned between the income beneficiaries and trustee on the basis of the trust income allocable to each in addition the scope of the amendment power in section of the governing instrument is broader than the power of amendment in revproc_88_53 we conclude that sec_1 and of the governing instrument are consistent with the requirements for a pooled_income_fund under sec_642 and do not adversely affect fund’s qualification as a pooled_income_fund if it is otherwise qualified however this ruling is limited to the effect of sec_1 and of the governing instrument on the qualification of fund under sec_642 no opinion is expressed concerning any other federal tax consequences of the formation or operation of the fund including whether the governing instruments meet all the requirements of sec_642 ruling sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or property_held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system ads in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention sec_168 provides that in the case of any tax-exempt_use_property the depreciation deduction allowed under sec_167 shall be determined using the alternative_depreciation_system sec_168 provides that for purposes of sec_168 the ads is depreciation determined by using the straight_line method without regard to salvage_value the plr-136487-13 applicable convention determined under sec_168 and a recovery_period determined under the table prescribed under sec_168 pursuant to this table nonresidential real and residential_rental_property have a 40-year recovery_period sec_168 provides that in the case of any tax-exempt_use_property subject_to a lease the recovery_period used for purposes of sec_168 shall in no event be less than percent of the lease_term sec_1_168_i_-2 of the income_tax regulations provides that for purposes of sec_168 a lease_term is determined under all the facts and circumstances sec_1_168_j_-1t q a describes certain circumstances that will result in a period of time not included in the stated duration of an original lease additional period nevertheless being included in the lease_term these rules do not prevent the inclusion of an additional period in the lease_term in other circumstances sec_1_168_j_-1t q a provides rules relating to what is included in determining the length of a lease_term sec_1_168_j_-1t a-17 i provides that the lease_term includes not only the stated duration but also any additional period of time that is within the realistic contemplation of the parties at the time the property is first put into service 730_f2d_1245 9th cir a subsequent period of time is included in the term of the original lease if the circumstances indicate that the parties upon entering into the original lease had informally agreed that there would be an extension of the original lease with respect to real_property sec_1_168_j_-1t a-17 iii provides that the lease_term includes all periods for which the tax-exempt lessee or related_party has a legally enforceable option to compel its renewal by the tax-exempt_entity or a related_party unless the option to renew is at fair_market_value determined at the time of renewal the hokanson facts_and_circumstances_test may cause the term of a fair_market_value renewal option to be treated as part of the original lease_term in this case taxpayer and fund represent that the lease agreement pertaining to fund’s lease of the building to taxpayer will be for a 25-year period and this lease agreement will not provide for any renewals of this 25-year lease_term based solely on these representations if the building is tax-exempt_use_property it must be depreciated under the ads over the greater of years as provided in the table under sec_168 or dollar_figure years percent of the 25-year lease_term sec_168 provides the rules relating to tax-exempt_use_property for purposes of sec_168 sec_168 provides that in the case of nonresidential_real_property the term tax-exempt_use_property means that portion of the property leased to a tax- exempt entity in a disqualified_lease plr-136487-13 sec_168 provides that for purposes of sec_168 the term disqualified_lease means any lease of nonresidential_real_property to a tax-exempt_entity but only if i part or all of the property was financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 and such entity or a related_entity participated in such financing ii under such lease there is a fixed or determinable price purchase or sale option which involves such entity or related_entity or there is the equivalent of such an option iii such lease has a lease_term in excess of years or iv such lease occurs after a sale or other transfer of the property by or lease of the property from such entity or related_entity and such property has been used by such entity or related_entity before such sale or other transfer or lease ie a sale-leaseback or a lease-leaseback arrangement sec_168 provides that sec_168 shall apply to any property only if the portion of such property leased to tax-exempt entities in disqualified leases is more_than_35_percent_of_the_property sec_168 provides that for purposes of sec_168 the term tax-exempt_entity includes any organization other than a cooperative described in sec_521 that is exempt from tax_imposed_by_chapter_1 of the internal_revenue_code here the property to be leased to taxpayer is nonresidential_real_property under sec_168 nonresidential_real_property is tax-exempt_use_property if it is leased to a tax- exempt entity under a disqualified_lease and the portion of such property leased is more_than_35_percent_of_the_property thus the proposed lease of buildings will be a disqualified_lease if at least one of the four requirements provided in sec_168 is met and sec_168 is satisfied in this case the building will be leased to taxpayer a tax-exempt_entity for a term of years accordingly the building will be tax-exempt_use_property because it will be leased to taxpayer a tax-exempt_entity under a disqualified_lease ie a lease with a term exceeding years and at least percent of such property will be leased to taxpayer based solely on taxpayer’s and fund’s representations and the law and analysis set forth above we conclude that fund’s cost_basis in the building is depreciable over years under the straight_line method ruling sec_642 provides in pertinent part that an estate_or_trust shall be allowed the deduction for depreciation only to the extent not allowable to beneficiaries under sec_167 plr-136487-13 sec_167 provides that in the case of property held in trust the allowable deduction shall be apportioned between the income beneficiaries and the trustee in accordance with the pertinent provisions of the instrument creating the trust or in the absence of such provisions on the basis of the trust income allocable to each sec_1_167_h_-1 provides that if property is held in trust the allowable_depreciation deduction is to be apportioned between the income beneficiaries and the trustee on the basis of the trust income allocable to each unless the governing instrument or local law requires or permits the trustee to maintain a reserve for depreciation in any amount in the latter case the deduction is first allocated to the trustee to the extent that income is set_aside for a depreciation_reserve and any part of the deduction in excess of the income set_aside for the reserve shall be apportioned between the income beneficiaries and the trustee on the basis of the trust income in excess of the income set_aside for the reserve allocable to each for example if under the trust instrument or local law the income of a_trust is to be distributed to a named beneficiary but the trustee is directed to maintain a reserve for depreciation in any amount the deduction is allowed to the trustee except to the extent that income set_aside for the reserve is less than the allowable deduction the same result would follow if the trustee sets aside income for a depreciation_reserve pursuant to discretionary authority to do so in the governing instrument accordingly based solely on section g of fund’s trust agreement and the law set forth above we conclude that to the extent that the depreciation deduction for a particular year exceeds the income set_aside by the trustee for the depreciation_reserve such depreciation deduction will be allocable to fund’s income beneficiaries and the trustee on the basis of the trust income in excess of the income set_aside for the reserve allocable to each rulings sec_508 provides that the governing instrument of a private_foundation must include language that prohibits the foundation from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the foundation to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 sec_4941 imposes an excise_tax on private_foundations and foundation mangers for each act of self-dealing and between a private_foundation and a disqualified_person the term self-dealing includes any direct or indirect sale of exchange or leasing of property between a private_foundation and a disqualified_person and lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4946 provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor a foundation director trustee or officer plr-136487-13 and any spouse ancestor child grandchild great grandchild and any spouse of a child grandchild or great grandchild of that contributor director or officer sec_4947 applies sec_4941 self-dealing rules sec_4945 taxable_expenditure rules and sec_508 governing instrument rules to the extent applicable to split-interest_trusts to sec_642 pooled income funds as if they were private_foundations where such funds are not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and have amounts in trust for which a deduction was allowed under sec_642 sec_1_508-3 provides that a split interest trust described in sec_4947 is subject_to the provisions of e b sec_53_4941_d_-2 provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4946-1 deems organizations described in sec_501 other than organizations described in sec_509 as not disqualified persons for purposes of sec_4941 only fund is a split-interest trust under sec_4947 because i it is not exempt from tax under sec_501 since its purpose is not described in sec_501 ii not all of the unexpired interests in it are devoted to one or more of the purposes described in sec_170 since the donors to fund have an ongoing income_interest and iii it has amounts in trust for which a deduction was allowed under sec_642 sec_4947 provides that a split-interest trust is treated as a private_foundation for purposes of sec_508 sec_4941 sec_4943 sec_4944 and sec_4945 sec_508 requires a private_foundation to include certain provisions in its governing instruments these provisions must require the private foundation's income for each taxable_year to be distributed at such time and in such manner as not to subject the foundation to tax under sec_4942 and also prohibit the private_foundation from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the foundation to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 sec_1_508-3 provides that only the provisions of sec_508 apply to split interest trusts fund’s governing instrument contains provisions with respect to each of the code sections applicable to split-interest_trusts under sec_4947 and found in sec_508 accordingly the provisions of fund’s trust agreement conform to the requirements of sec_508 imposed on private_foundations plr-136487-13 sec_4941 applies self-dealing rules to certain transactions between disqualified persons and private_foundation foundation is fund’s sole trustee and taxpayer has the power to remove and appoint the trustee at any time since sec_4946 defines trustees and those having control_over a_trust as disqualified persons with respect to their trusts foundation as trustee of fund and taxpayer having control_over the trustee of fund are disqualified persons with respect to fund unless an exception applies because foundation and taxpayer are both organizations described in sec_501 and sec_53_4946-1 provides that such charitable organizations are not disqualified persons for purposes of sec_4941 only foundation and taxpayer are not disqualified persons with respect to fund for purposes of sec_4941 also while fund could be a disqualified_person with respect to foundation any benefit to fund from foundation’s use of foundation assets will be incidental and tenuous under the facts foundation as trustee of fund will be using fund’s assets in the transactions accordingly the transactions between foundation and fund as well as transactions between taxpayer and fund are not direct or indirect self-dealing within the meaning of sec_4941 including the sale loan and lease transactions the rulings contained in this letter are based upon information and representations submitted by the taxpayer and are accompanied by a perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to the taxpayer’s representatives sincerely melissa c liquerman chief branch passthroughs special industries enclosure copy of letter for sec_6110 purposes
